DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 10-15, 17-21, 28, 29 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160073695 (Sears hereinafter). 
Regarding claims 1, 2 and 4-7, Sears teaches an aerosol generating component comprising a substrate, specifically a substrate (400) comprised of a plurality of beads ([0099]), wherein the beads incorporate aerosol forming materials ([0100]). Sears teaches the preferred aerosol forming material is glycerin and propylene glycol ([0091]), which are both polyhydric alcohols ([0081]). 
Regarding claims 10- 14, Sears teaches that the substrate is impregnated with an additional aerosol former, specifically water and also further impregnated with an active ingredient comprising nicotine ([0102]). 
Regarding claim 15, Sears teaches that the substrate is impregnated with between about 10% and about 50% of glycerol ([0103]). 
Regarding claim 17, Sears teaches that the substrate is formed into a substantially cylindrical shape (400 in Fig. 3).
Regarding claim 18, Sears teaches that the substrate comprises tobacco-derived fibers ([0100]).
Regarding claims 19-21, Sears teaches that the substrate further comprises binders such as calcium carbonate ([0103]). 
Regarding claim 28, Sears teaches an aerosol delivery device comprising the aerosol generating component of claim 1 (Fig. 3 and see claim 1, above); a heat source (240) configured to heat the impregnated substrate to form an aerosol ([0107]); and an aerosol pathway extending from the aerosol generating component to a mouthend of the aerosol delivery device, specifically the pathway is through the substrate ([0099] and [0107]).  
Regarding claims 29 and 31-33, Sears teaches the heat source comprises an electrically powered heating element ([0097]), wherein the electrical power source (316) and controller (312) are both electronically connected to the heating element ([0074]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 8, 9, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 1, 7 and 21, respectively, above, and further in view of US 4793365 (Sensabaugh hereinafter). 
Regarding claims 3, 8, 9, 22 and 23, Sears does not expressly teach the ratio of the aerosol generating materials.
Sensabaugh teaches an aerosol generating smoking article comprising a substrate impregnated with aerosol forming substances, preferably a mixture of glycerin and propylene glycol, which more preferably contains about 50 weight percent of each (col. 11, lines 16-32). It would have been obvious for one of ordinary skill in the art at the time of filing to look to Sensabaugh for the ratio of the aerosol generating materials in Sears with a reasonable expectation of success and predictable results. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 1, above, and further in view of US 20190159517 (Gomez hereinafter). 
Regarding claim 24, Sears does not expressly teach that the substrate comprises the claimed composition.
Gomez teaches an aerosol generating substrate which is part of an aerosol-generating device (abstract), wherein the substrate comprises a tobacco component in an amount of from 60 to 90% by weight of the substrate, a filler component in an amount of 0 to 20% by weight of the substrate, and an aerosol generating agent in an amount of from 10 to 20% by weight of the substrate (claim 13). The filler is wood pulp ([0049]), the aerosol generating agent is glycerol and propylene glycol ([0054]) and the tobacco component may comprise tobacco fibers ([0038]). It would have been obvious for one of ordinary skill in the art at the time of filing to have looked to the aerosol generating composition of Gomez to include in the aerosol generating substrate of Sears with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Sears does not teach a composition as recited in claim 1 as amended because Sears teaches a substrate in the form of a plurality of beads. The Examiner respectfully disagrees. Amended claim 1 states that the “substrate is in particulate form”. No explicit definition is given in the instant specification of “particulate” but the instant specification does give examples of particles, which includes “pellets, beads, strips, or any desired particle shape of varying sizes” (page 25). Thus, Sears does teach that the substrate is in particulate form because Sears teaches a substrate in the form of a plurality of beads.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747